Citation Nr: 1641376	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-11 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a refractive error (claimed as deteriorating eyesight due to injury).

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 12, 2014, and in excess of 70 percent thereafter.

7.  Entitlement to a finding of total disability based upon individual unemployability (TDIU) for the period prior to June 12, 2014.

REPRESENTATION

Appellant represented by:	Michael F. Hacker, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1973 to April 1977, and from May 1977 to May 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2013, December 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The last Supplemental Statement of the Case (SSOC) concerning the issues on appeal was generated in March 2015 prior to receipt of a July 2015 VA PTSD examination.  As a result, the Board sent a letter to the Veteran asking if he would like his claim sent back to the AOJ for initial review or if he would like to waive AOJ consideration and have the Board consider his claim and review the submitted evidence in the first instance.  The waiver letter explained that if the Veteran did not respond within 45 days of the issuance of the letter, it would be assumed that he desired not to waive RO consideration of the newly submitted evidence.  To date, the Veteran has not responded.  Therefore, the Board would generally be required to return the claim to the AOJ for review of additional evidence.  See 38 C.F.R. 
§ 20.1304.  However, as the Board is granting a 100 percent disability rating for the Veteran's PTSD disability beginning June 12, 2014, the Board finds that there is no prejudice to the Veteran in failing to remand the claim to the RO for issuance of a SSOC.
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Applicable VA regulations preclude service connection for refractive errors of vision.

2.  The Veteran's currently diagnosed CAD was not chronic in service, did not manifest to a compensable degree within one year of service separation, was not continuous since service separation, and is not etiologically related to service.

3.  The Veteran has not been diagnosed with residuals of a TBI.

4.  The Veteran has currently diagnosed degenerative joint disease (DJD or arthritis) and degenerative disc disease (DDD) of the lumbar spine.

5.  The Veteran's DJD of the lumbar spine was not chronic in service, did not manifest to a compensable degree within one year of service separation, and was not continuous since service separation. 

6.  The Veteran's DJD and DDD of the lumbar spine are not etiologically related to service.

7.  The Veteran's COPD was not incurred in service and is not etiologically related to service. 

8.  For the rating period prior to June 12, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such judgment, thinking, family relations, work, and mood.

9.  For the rating period prior to June 12, 2014, the Veteran's PTSD has not been manifested by total social impairment.

10.  For the rating period beginning June 12, 2014, the Veteran's PTSD was manifested by total occupational and social impairment.

11.  For the rating period prior to June 12, 2014, the Veteran's service-connected PTSD disability precluded all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral refractive errors of vision are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of a TBI have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a lumbar spine disorder, to include DJD and DDD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  For the rating period prior to June 12, 2014, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

7.  For the rating period beginning June 12, 2014, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

8.  For the rating period prior to June 12, 2014, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 ( 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated in March 2007 and January 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in December 2010 (PTSD), February 2013 (eye), July 2014 (TBI), July 2014 (back), August 2014 (back addendum), October 2014 (COPD), December 2014 (COPD addendum), and July 2015 (PTSD) .  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions considered all the pertinent evidence of record, the Veteran's reported in-service injuries, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of CAD and arthritis are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Eye Disorder

The Veteran maintains that he has decreased vision as a result of an in-service eye injury.  

In this regard, service treatment records show that, in March 1980, the Veteran was seen for removal of a foreign body in the right eye.  At that time, visual acuity was 20/20 in each eye.  The foreign body was removed and the eye was flushed.  The remaining service treatment records are absent for any complaints, diagnoses, or treatment for an eye or vision disorder.  In the May 1981 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's eyes was normal and visual acuity was 20/20 in both eyes.  

The evidence also includes a February 2013 VA eye examination.  The examiner diagnosed the Veteran with a past imbedded corneal foreign object in the right eye and incipient cataracts, diagnosed in December 2012.  The examiner indicated that the Veteran had a normal examination and that there was less than a 50 percent probability of service connection associated with a metallic foreign body acquired in service.  In support of this opinion, the examiner indicated that there was no epithelial or subepithelial scars found during a slit lamp examination.  Further, there was no evidence of a retained foreign material or scarring in the corneas.  The Veteran's deteriorating vision was noted to be result of a congenital hyperopia which was latent until reaching an advanced age.  According to the examiner, presbyopia caused him to lose accommodation and he no longer could compensate for the latent hyperopia which was bilateral and congenital.

The Board notes that, while the VA examiner diagnosed the Veteran with a refractive error, this is not a condition for which service connection can be granted.  Refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303 (c), 4.9.  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  See also Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  The Veteran has not alleged that his in-service injury aggravated any existing refractive error in service.  Moreover, the evidence shows that the Veteran did not have any eye difficulties until after his separation from service.  Accordingly, service connection for refractive error must be denied.  See 38 C.F.R. §§ 3.303 (c).

Service Connection Analysis for CAD

The Veteran generally contends that his CAD is related to service.  However, he has not provided any details how his CAD is etiologically related to service.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed CAD was not chronic in service, did not manifest to a compensable degree within one year of service separation, was not continuous since service separation, and is not etiologically related to service.

Initially, the Board finds that the Veteran did not serve in the Republic of Vietnam at any point during his active service and there is no evidence that he was exposed to herbicide agents during service.  As such, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307 (6)(iii).

Next, service treatment records are absent of any complaints, diagnoses, or treatment for CAD.  In the March 1977 and May 1981 reports of medical examination, conducted at service separation for the Veteran's first and second period of active duty service, clinical evaluations of the Veteran's heart were normal and CAD was not noted.  As such, the Veteran's CAD was not chronic in service.

The Board further finds that the Veteran's CAD did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.  Post-service VA treatment records show that in November 2007, the Veteran was noted to have presumed CAD on the most recent ETT/Cardiolite conducted in July 2007.  Subsequent VA treatment records confirm a diagnosis of CAD and continued treatment.  This diagnosis was noted more than 25 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Further, the Veteran filed other claims for service connection, but did not mention CAD at any time prior to his October 2012 claim.  For example, in March 2007, the Veteran filed a claims for service connection for PTSD, diabetes, and residuals of a right leg bullet wound; however, he did not mention CAD at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits. In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for CAD, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain CAD within one year of service separation and a lack of CAD symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran's CAD did not manifest to a compensable degree within one year of discharge from service and was not continuous since service separation.

Next, the Board acknowledges that the Veteran has not been afforded a VA examination regarding his CAD.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's CAD is not required.  The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current CAD may be associated with service.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed in detail above, the Board has found that the Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service.  The Veteran has not provided any evidence that his disorder first manifested in service or that any other in-service event, injury, or disease resulted in his CAD.  As such, a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for CAD either on a presumptive or direct basis.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection Analysis for Residuals of a TBI

Service treatment records show that in December 1976, the Veteran was involved in a motor vehicle accident and complained of lower back and head pain.  It was noted that the Veteran had not been thrown out of the vehicle and was not unconscious after impact.  He did have a small abrasion on the left side of his forehead, but no cranial crepitus or marked tenderness.  He was diagnosed with a left forehead contusion and laceration.  He was also provided home head injury instructions. 

The evidence includes a July 2014 TBI examination.  The examiner discussed the service treatment record above and indicated that service treatment records confirmed a diagnosis of a mild TBI during service.  It was also noted that the Veteran endorsed initial symptoms of reduced concentration for 3 days after the head injury, which then resolved.  The examiner also indicated that the March 1977 report of medical history showed that the Veteran denied a head injury and denied any sequelae and remained in service until 1981, which according to the examiner, provided more support that this injury was resolved in service.  The Veteran's history was also positive for a diagnosis of PTSD, with significant symptoms onsetting after discharge from the military, per his report, and worsening over time.  

Further, the Veteran's cognitive complaints were also reported to begin after service discharge (several years after the claimed event), and have worsened over time, which the examiner noted was not consistent with the course and pattern of a TBI (e.g. immediate onset of symptoms with recovery over time), and were thus better explained by psychiatric factors, such as PTSD.  In sum, the examiner opined that since the Veteran's in-service TBI resolved, all symptoms were "fully attributable to PTSD."

During the July 2014 VA examination, the Veteran also reported that he had a plate put in his head in 1981 following service separation.  He was involved in a motorcycle accident where he was thrown from the motorcycle and cut the top of his head.  Over the years, the Veteran reported pressure in his head and memory problems; although he did indicate that he felt that most of his symptoms were related to his PTSD. 

Post-service VA treatment records show notations of a history of a TBI; however, there is no diagnosis of residuals associated with the TBI. 

Upon review of the evidence of record, lay and medical, the Board finds that the weight of the evidence shows that the Veteran's head injury resolved without sequelae in service.  The Veteran's symptoms have also been associated with his already service-connected PTSD disability.  

The Board has considered the Veteran's statements; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding residuals of a TBI.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  TBIs are medically complex processes because of their multiple symptoms and etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders, such as the Veteran's service-connected PTSD disability.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In sum, the Board finds that the preponderance of the evidence indicates that, although the Veteran sustained a head injury in service, he does not currently have residuals from the TBI.  On the other hand, his symptoms have already been contemplated by the disability rating currently assigned for his service-connected PTSD disability.  Accordingly, service connection for residuals of TBI is not warranted on any basis. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Lumbar Spine Disorder

The Veteran asserts that he has a low back disorder that is manifested as a result of his period of active service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's lumbar spine disorder, diagnosed as DJD and DDD, was not incurred in service and is not otherwise related to service.

Service treatment records reflect complaints and treatment of a back strain in July of 1975, June 1977, and an abrasion of the back in December 1976.  In the March 1977 service separation examination report, there were no findings or diagnosis of a back disability.  The service separation examination report, conducted at service discharge for the Veteran's second period of active duty service in May 1981, similarly showed no findings or diagnosis of a back disability.

The Board finds that such absence of findings or treatment for arthritis during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not have characteristic manifestations of arthritis during in service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  For these reasons, the Board finds that the Veteran's DJD of the lumbar spine was not chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine DJD have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, the Board finds his statements are outweighed by medical evidence of record.  For example, as noted above, the medical examinations conducted in connection with his separation from service described the lumbar spine as normal.  The Board also notes that post-service VA treatment records reflect complaints of back in 2007 and the Veteran was first diagnosed with degenerative arthritis by the July 2014 VA examiner, approximately 30 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that lumbar spine arthritis manifested within one year of service separation.

The Board acknowledges that symptoms are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, as noted above, the Veteran filed other claims for service connection, but did not mention a lumbar spine disorder at any time prior to his April 2014 claim.  For example, in March 2007, the Veteran filed claims for service connection for PTSD, diabetes, and residuals of a right leg bullet wound; however, he did not mention a lumbar spine disorder at that time.  In October 2012, the Veteran filed two more claims for service connection for CAD and an eye disorder; he did not indicate that he had a back disorder at that time.  

As noted in the previous section, while inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  The Veteran's inaction regarding a claim for a lumbar spine disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a lumbar spine disorder in service and a lack of lumbar spine symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms relating to a lumbar spine disorder were not continuous since service separation.

The Board further finds that the weight of the competent evidence of record demonstrates that the currently diagnosed lumbar spine disorder is not related to or caused by service.

The evidence includes a July 2014 VA spine examination where the Veteran was diagnosed with degenerative joint disease, degenerative disc disease of the lumbar spine.  It was also noted that the Veteran had sustained a low back strain in service in 1977.  The Veteran reported that he first injured his back in service, and reinjured his back after service separation while working at a lumber yard.  The lumber yard injury resulted in two back surgeries.  The Veteran maintains that his back problems began in service and stated that the lumber yard injury "finished me off."  The examiner reviewed the claims file and examined the Veteran.  It was then opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner indicated that the Veteran was diagnosed with a low back pulled muscle in 1975 and a low back strain in 1977 during active duty.  Both conditions appeared to have resolved based on lack of further documentation of back problems in service treatment records.  Further, the May 1981 service separation examination showed that there was no documentation of a back condition.  The Veteran also reported that he was working in a lumber yard in 1989, lifting lumber, when he hurt his back and that year had surgical discectomy/laminectomy.  For these reasons, the examiner stated that the Veteran's current lumbar DDD s/p laminectomy/discectomy was less likely than not a progression of the disability treated in service.

In an August 2014 VA addendum opinion, the examiner again reviewed the claims file and indicated that the Veteran had a muscle strain after lifting a bed and after pulling a rope, which resolved quickly with no chronicity in service.  Further, the motor vehicle accident in service was limited to an abrasion.  Instead, the lumber yard injury (after service), which required a laminectomy and discectomy was a much more likely candidate for the Veteran's back injury.  For these reasons, the examiner opined that the Veteran's back disorders were less likely than not related to service. 

The Veteran submitted a May 2014 statement from Dr. M. M., where he noted that he had reviewed the Veteran's claims file and medical records.  Dr. M.M. indicated that the Veteran suffered from a back injury while in service when he was in a MVA in 1976 and again in 1977 when he injured it pulling on a rope.  He also had back surgery on L-4, L-5 and S-1.  It was then opined that the Veteran's current symptoms were more likely than not related to his in service injuries and the MVA he sustained in 1976 while in the service.  

The Board finds the medical opinion from Dr. M. M. to lack probative value.  Dr. M. M. did not provide a rationale for the opinion and did not address the Veteran's post-service back injury in 1989 as a result of working at the lumber yard. 

The Board has considered the Veteran's lay statements regarding his belief that his back disorders first manifested in service.  However, as noted above, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of DJD and DDD of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis and DDD are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current lumbar spine disorders and service.  There is no credible evidence of chronic symptoms of a lumbar spine disorder in service or continuous symptoms of a lumbar spine disorder after service.  The competent and probative evidence does not demonstrate nexus between service and the currently diagnosed lumbar spine disorders. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for COPD

The Veteran maintains that he has a pulmonary disorder, including COPD, that is related to service, to include exposure to asbestos. 

Initially, the Board notes that the RO has conceded that the Veteran had a probable likelihood of asbestos exposure during service as his military occupation specialty for both period of service was aviation structural mechanic (hydraulic).  Further, the evidence shows that the Veteran served aboard the USS Coral Sea and indicated that he tore out ceilings that contained asbestos.  As such, the Board finds that the Veteran was exposed to asbestos in service. 

Nonetheless, the Board finds that the Veteran does not have a currently diagnosed asbestos related disease, such as asbestosis.  The evidence includes a May 2014 statement from Dr. M. M. where the Veteran was noted to have asbestosis and COPD that was related to service; however, the statement from Dr. M. M. does not contain any clinical evidence or testing results that support a diagnosis of asbestosis.  As such, this opinion lacks probative value.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The evidence also includes an October 2014 VA examination.  The examiner confirmed a diagnosis of COPD, but there was no indication of asbestosis.  It was noted that the Veteran had likely been exposed to asbestos during service and was a cigarette smoker and had been so for the past 47-50 years.  It was then opined that the Veteran's COPD was less likely than not incurred in or caused by service, to include asbestos exposure.  In support of this opinion, the examiner indicated that, although the Veteran served in the US Navy, there currently was no report of any diagnostic study demonstrating the presence of asbestos or asbestos related disease.  Further, the Veteran's COPD was "likely" attributable to his reported history of smoking for 40-50 years.

In a December 2014 addendum opinion in order to allow the examiner to review the claims file.  After performing a review of the evidence of record, the examiner indicated that COPD was not shown by medical literature to be caused by asbestos exposure.  Asbestos caused fibrous scarring which limited lung expansion.  COPD was caused by toxic exposures such as caused by fumes, heavy dust burden, and solid fuel smoke (smelting, farming & flour milling, smoke from wood, coal, or tobacco).

The Board has also considered the Veteran's statements asserting a nexus between his COPD and the in-service asbestos exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD is a complex disease process because of its multiple possible etiologies (such as smoking).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's COPD is a medical question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, the Veteran's COPD was not incurred in service, was not etiologically related to service, to include asbestos exposure.  A preponderance of the evidence is against the claim for service connection for COPD disease and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to June 12, 2014.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

Rating Analysis for PTSD

The Veteran contends that his PTSD disability is more severe than what is contemplated by the currently assigned 50 and 70 percent disability ratings.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to June 12, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such judgment, thinking, family relations, work, and mood.  For the rating period beginning June 12, 2014, the Veteran's PTSD was manifested by total occupational and social impairment.

The evidence includes a December 2010 VA PTSD examination.  During the evaluation, the Veteran reported having been married five times and stated that he had a very poor relationship with family and his ex-wives.  He also indicated that he had spent 2 years in prison for giving drugs to a minor and for possession of a firearm while on parole.  It was noted that the Veteran lived alone and was "supervised" by his aunt and girlfriend who made sure the Veteran avoided any "anger triggers."  Upon mental status examination, the Veteran's psychomotor activity was restless, his speech was pressured, his affect was constricted, and his mood was agitated and labile.  Thought process was described as rambling with an overabundance of ideas and his thought content was preoccupied with one or two topics.  It was further indicated that the Veteran had impaired judgment as he did not understand that outcome of his behavior.  There were no homicidal or suicidal ideations, but the Veteran was noted to have "poor" impulse control with periods of violence.  For example, the Veteran indicated that he had episodes of anger and threating behavior toward his girlfriend.  It was also noted that the Veteran had been unemployed for the past 10-20 years and had a period of homelessness.  The Veteran indicated that he had been unemployed due to medical and psychiatric issues, including an inability to interact with others or cope with authority.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner further indicated that the Veteran's PTSD resulted in deficiencies in the following areas: (1) judgment (the Veteran was often angry and inappropriate with others); (2) thinking (the Veteran was noted to have poor insight and responsive to internal stimuli rather than objective data); (3) family relations (aggressive with his girlfriend); (4) work (the Veteran had not worked for many years and had a work history with episodes of anger and aggression); and (5)°mood (labile, depressed, and hyper-reactive).

The evidence also includes a June 12, 2014 statement from Dr. C. S., a Board Certified Psychiatrist.  Dr. C. S. stated that the Veteran's PTSD symptoms were worsening.  She recommended further treatment and medication.  She noted current symptoms of nightmares, flashbacks, thoughts of suicide, distrust of people, difficulty concentrating, and anger.  It was also noted that eh Veteran was unable to maintain gainful employment due to PTSD symptoms.

In a more recent July 2015 VA PTSD examination, the examiner confirmed a diagnosis of PTSD and indicated that the Veteran's mental diagnosis resulted in "total occupational and social impairment."  During the evaluation, the Veteran indicated that he currently lived with his aunt who helped him with his anger and stress.  He stated that he had been married five time and was now single.  He also had five children, but did not have any contact with them for many years.  He reported that he was mainly inside his home and did not trust other people so he avoided social situations and relationships. It was also noted that, since he was deemed disabled in 1989, he had not worked in any capacity.  He explained that he tried a couple of small jobs, but "nothing worked out."  He related that in the past, he was experiencing flashbacks and intense emotional distress when he was at work.  He explained, "I phase out.  I black out."  The examiner indicated that the Veteran had the following symptoms related to his PTSD, include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, spatial disorientation, grossly inappropriate behavior, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  Regarding his employability, it was the opinion of the examiner, based on the Veteran's self-reported history as well as collateral information, and review of medical records, that the Veteran's psychiatric illness resulted in severe impairments in his occupational functioning.

Upon review of all the evidence of record, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent rating for the rating period prior to June 12, 2014.  The Board finds that the Veteran's reported symptoms have remained relatively consistent throughout this period.  Specifically, the Veteran reported symptoms of anger and inappropriate behavior with others, poor insight, depression, and hyper-reactivity.  The December 2010 VA examiner also indicated that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood-as specifically contemplated by a 70 percent disability rating.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is more nearly approximated for the rating period prior to June 12, 2014.

The Board further finds that the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation for the rating period prior to June 12, 2014.  Although the Veteran's PTSD appears to have resulted in total occupational employment for the period prior to June 12, 2014, it does not appear that his PTSD resulted in total social impairment as contemplated by the 100 percent disability rating.  In this regard, the December 2010 VA examiner indicated that the Veteran had a girlfriend and had a supportive relationship with his aunt.  The Veteran also indicated that he played with his dog and watched TV.  In a July 2007 VA treatment record, it was noted that the Veteran's social support includes his aunt, his girlfriend, and his neighbor who was a retired veteran.  The December 2010 VA examiner also specifically indicated that he Veteran's PTSD did not result in social impairment.  Moreover, the Board finds that the Veteran's PTSD symptoms prior to June 12, 2014 did not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

Further, the Veteran's GAF score of 50 during the December 2010 VA examination is consistent with a 70 percent disability rating as it reflects serious symptoms or any serious impairment in social, occupational or school functioning.  

In sum, the Board finds that the weight of the evidence supports the assignment of a 70 percent rating, but no higher, for the rating period prior to June 12, 2014.

The Board next finds that a 100 percent disability rating is warranted for the rating period beginning June 12, 2014.  As noted in the June 12, 2014 statement from Dr. C. S., the Veteran's PTSD symptoms were noted to be worsening.  

Moreover, the July 2015 VA examiner specifically indicated that the Veteran's PTSD disability resulted in "total occupational and social impairment" as a result of symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, spatial disorientation, grossly inappropriate behavior, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent disability evaluation for PTSD is more nearly approximated for the rating period beginning June 12, 2014.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms for the period prior to June 12, 2014 have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

In an August 2015 rating decision, the Veteran was granted TDIU due to his only service-connected PTSD disability beginning June 12, 2014.  As such, the Board will consider whether entitlement to TDIU is warranted for the rating period prior to June 12, 2014.

A total disability rating for compensation based on TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran's service-connected disability (PTSD, rated as 70 percent disabling (granted herein prior to June 12, 2014) meets the rating percentage standards for TDIU under 38 C.F.R. § 4.16 (a).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected PTSD disability prevented him from obtaining or retaining substantially gainful employment prior to June 12, 2014.

In his April 2015 application for TDIU, the Veteran indicated that he was unable to work as a result of his PTSD disability.  He indicated that he last worked full time in June 1992 in construction.  The Veteran indicated that he completed high school and two years of college. 

The evidence includes the June 12, 2014 statement from Dr. C. S., a Board Certified Psychiatrist.  Dr. C. S. stated that the Veteran's PTSD symptoms were worsening.  She recommended further treatment and medication.  She noted current symptoms of nightmares, flashbacks, thoughts of suicide, distrust of people, difficulty concentrating, and anger.  It was also noted that the Veteran was unable to maintain gainful employment due to PTSD symptoms.

During the December 2010 VA examination, the examiner indicated that the Veteran's PTSD resulted in deficiencies at work.  It was noted that the Veteran had not worked in many years and his work history was notable for episodes of anger and aggression.  It was also noted that the Veteran had been fired from previous jobs due to behavioral issues.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD precluded all forms of substantially gainful employment.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected PTSD disability.  The Board finds that the criteria for TDIU have been met for the rating period prior to June 12, 2014.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Service connection for refractive errors of vision is denied.

Service connection for coronary artery disease is denied. 

Service connection for residuals of TBI is denied.

Service connection for a lumbar spine disorder, to include DJD and DDD, is denied.

Service connection for COPD, to include as due to asbestos exposure, is denied.

A rating of 70 percent, but no higher, for PTSD is granted for the period prior to June 12, 2014.

A rating of 100 percent for PTSD is granted beginning June 12, 2014.

A TDIU for the rating period prior to June 12, 2014 is granted. 




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


